Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) entered into this ___ day of
June, 2020, by and among Vado Corp., a Nevada corporation (the “Company”) and
the Purchaser identified on the signature page hereto (the “Purchaser”). The
Purchaser and the Company may sometimes be referred to herein collectively as
the “Parties”.

 

WHEREAS, the Company is authorized to issue shares of a new series of preferred
stock of the Company designated as Series A Convertible Preferred Stock (the
“Shares”), the terms of which are set forth in the certificate of designation
for such series of preferred stock in the form attached hereto as Exhibit A;

 

WHEREAS, the Purchaser desires to purchase Shares and the Company desires to
sell such Shares upon the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1.     Sale and Purchase of Shares. The Company agrees to sell to the Purchaser,
and the Purchaser agrees to purchase the number of Shares as reflected on the
Purchaser’s signature page for the consideration contained in this Agreement and
subject to the terms and conditions of this Agreement, as set forth on each
Purchaser’s signature page hereto. There is no minimum number of Shares which
must be sold.

 

2.     Purchase Price. The price per Share shall be $2.00. Upon the execution
and delivery of this Agreement, the purchase price shall be delivered by the
Purchaser to the Company and the certificates for the Shares shall be delivered
by the Company’s Transfer Agent to the Purchaser as soon as reasonably
practicable.

 

3.     Representations and Warranties of the Company. As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, the Company hereby makes the following representations and
warranties, each of which is materially true and correct on the date of this
Agreement:          

 

3.1     The Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Company, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by the Company;

 

1

--------------------------------------------------------------------------------

 

 

3.2     When the Shares are paid for, they will be duly paid and non-assessable,
free and clear of all liens and encumbrances, except for those arising under the
applicable securities laws.

 

3.3     The execution and delivery of this Agreement by the Company and the
observance and performance of the terms and provisions contained herein do not
constitute a violation or breach of any applicable law, or any provision of any
other contract or instrument to which the Company is a party or by which it is
bound, or any order, writ, injunction, decree, statute, rule, by-law or
regulation applicable to the Company;

 

3. 4     No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating the Company as the
bankrupt or the insolvent, are pending or, to the knowledge of the Company,
threatened and the Company has not made an assignment for the benefit of
creditors, nor has Company taken any action with a view to, or which would
constitute the basis for, the institution of any such insolvency proceedings;

 

3.5     There are no actions, suits, or proceedings pending or, to the best of
the Company’s knowledge, threatened, which could in any manner restrain or
prevent the Company from effectually and legally selling the Shares pursuant to
the terms and provisions of this Agreement;

 

3.6     The Company has no liability or obligation to pay fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated by
this Agreement.

 

3.7     The Company files reports with the Securities and Exchange Commission,
which are available at www.sec.gov/EDGAR.

 

4.     Representations and Warranties of the Purchaser. As an inducement to the
Company to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is materially true and correct on the date of this
Agreement:

 

4.1     The Purchaser has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Purchaser, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by the Purchaser;

 

4.2      The execution and delivery of this Agreement by the Purchaser and the
observance and performance of the terms and provisions of this Agreement on the
part of the Purchaser to be observed and performed will not constitute a
violation of applicable law or any provision of any contract or other instrument
to which the Purchaser is a party or by which it is bound, or any order, writ,
injunction, decree statute, rule or regulation applicable to it;

 

2

--------------------------------------------------------------------------------

 

 

4.3     No insolvency proceedings of any character, including without
limitation, bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, designating the Purchaser as the
bankrupt or the insolvent, are pending or, to the knowledge of the Purchaser,
threatened and the Purchaser has not made an assignment for the benefit of
creditors, nor has the Purchaser taken any action with a view to, or which would
constitute the basis for, the institution of any such insolvency proceedings;

 

4.4     There are no actions, suits, or proceedings pending or, to the best of
the Purchaser’s knowledge, threatened, which could in any manner restrain or
prevent the Purchaser from effectually and legally purchasing the Shares
pursuant to the terms and provisions of this Agreement;

 

4.5     The Purchaser has no liability or obligation to pay fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement;

 

4.6     The Purchaser is acquiring the Shares for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distribution or selling the same,
and, except as contemplated by this Agreement, and has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof. The Purchaser understands that
the Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act of 1933 (the “Act”) or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Shares or an available exemption from registration under the Act,
the Shares must be held indefinitely;

 

4.7     The Purchaser represents that: it is an “accredited investor” within the
meaning of the applicable rules and regulations promulgated under the Act, for
one of the reasons on the attached Exhibit B. The Purchaser represents and
acknowledges that: (i) it is experienced in evaluating and investing in private
placement transactions in similar circumstances (ii) it has such knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of the investment in the Shares, (iii) it is able to bear the
substantial economic risks of an investment the Shares for an indefinite period
of time, (iv) it has no need for liquidity in such investment, (v) it can afford
a complete loss of such investment, and (vi) it has such knowledge and
experience in financial, tax and business matters so as to enable it to utilize
the information made available to it in connection with the offering of the
Shares to evaluate the merits and risks of the purchase of the Shares and to
make an informed investment decision with respect thereto; and

 

4.8     The offer to sell the Shares was directly communicated to the Purchaser
by the Company. At no time was the Purchaser presented with or solicited
advertisement, articles, notice or other communication published in any
newspaper, television or radio or presented at any seminar or meeting, or any
solicitation by a person not previously known to the undersigned in connection
with the communicated offer.

 

5.     Survival of Representations and Warranties and Agreements. All
representations and warranties of the parties contained in this Agreement shall
survive the date of this Agreement and shall not be affected by any
investigation made prior to the date of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

6.     Indemnification.

 

6.1     Indemnification Provisions for Benefit of the Purchaser. In the event
the Company breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Purchaser makes a written claim for
indemnification against the Company, then the Company agrees to indemnify the
Purchaser from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.

 

6.2     Indemnification Provisions for Benefit of the Company. In the event a
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Company make a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
the Company from and against the entirety of any losses, damages, amounts paid
in settlement of any claim or action, expenses, or fees including court costs
and reasonable attorneys' fees and expenses.

 

7.     Additional Covenants. The Parties covenant and agree as follows:

 

7.1          General. If any further action is necessary or desirable to carry
out the purposes of this Agreement, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as the other Party may request, all at the sole cost and expense of
the requesting Party (unless the requesting Party is entitled to indemnification
therefore under Section 6).

 

7.2     Company. The Company hereby covenants that the Company will, at the
request of the Purchaser, execute, acknowledge and deliver to the Purchaser
without further consideration, all such further assignments, conveyances,
consents and other documents, and take such other action, as the Purchaser may
reasonably request (a) to transfer to, vest and protect in the Purchaser and its
right, title and interest in the Shares, and (b) otherwise to consummate or
effectuate the transactions contemplated by this Agreement.

 

8.     Expenses. Except as otherwise provided in this Agreement, all parties
hereto shall pay their own expenses, including legal and accounting fees, in
connection with the transactions contemplated herein.

 

9.     Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

 

10.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

4

--------------------------------------------------------------------------------

 

 

11.     Benefit. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors and assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective heirs, successors and assigns
any rights, remedies, obligations, or other liabilities under or by reason of
this Agreement.

 

12.     Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar overnight next business day delivery, or by facsimile delivery
followed by overnight next business day delivery, as follows:

 

To the Company:

Vado Corp.

 

81 Prospect Street

 

Brooklyn, New York 11201

 

Email: david@vadocorphq.com

 

Attention: David Lelong, CEO

   

To the Purchaser:

The address set forth on the Purchaser’s signature page 

attached hereto

 

or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.

 

13.     Attorney's Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.

 

14.     Governing Law; Exclusive Jurisdiction. This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided herein
or performance shall be governed or interpreted according to the internal laws
of the State of New York without regard to choice of law considerations. Any
action brought by either Party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state or federal
courts located in New York County, New York.  The Parties hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. 

 

15.     Oral Evidence. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

5

--------------------------------------------------------------------------------

 

 

16.     Assignment. No Party hereto shall assign its rights or obligations under
this Agreement without the prior written consent of the other Party.

 

17.     Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

 

[Signature Pages Attached]

 

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.

 

 

COMPANY:

 

 

Vado Corp.

 

 

By:                                                                       

Name: David Lelong

 

Title: Chief Executive Officer

       

 

 

 

 

 

[SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 

 

7

--------------------------------------------------------------------------------

 

 

[PURCHASER SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

PURCHASER:

 

                                                                               
                  

Name:

Title:

No of Shares _______________

Total Purchase Price $____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8